DISSENTING OPINION BY
SMITH, JUDGE
I regret exceedingly that I can not see my way clear to concur in the conclusion reached by the Presiding Judge.
The whole question in the case is: Did the general Tariff Act of 1922 repeal that part of section 600 of the revenue act of 1919, which provided that—
there shall be levied and collected upon all perfumes hereafter imported into the United States containing distilled spirits, a tax of $1.10 per wine gallon, and a proportionate tax at a like rate on all fractional parts of such wine gallon. Such a tax shall bo collected by the collector of customs and deposited as internal-revenue collections, under such rules and regulations as the commissioner, with the approval of the Secretary, may prescribe. -(Italics not quoted.)
That provision imposed a tax on imported perfumes while such perfumes were still in the hands of the collector of customs and in my opinion such a tax is a customs duty. Even if Congress had expressly called the tax an internal-revenue tax, it would still be a customs duty inasmuch as it would still be a tax laid on imports under the control of customs officials. The essential nature of a thing can not be altered by giving it a new name. An impost or duty on imports is a customs tax and remains a customs tax whether it be called a property tax, a license tax, or an internal-revenue tax. The status of a tax is determined by its nature and characteristics and not by what it is called. Brown v. Maryland, 12 Wheat. 419; Almy v. California, 24 How. 169, 173; May v. New Orleans, 178 U. S. 496-601; Robbins v. Shelby County Taxing District, 120 U. S. 489.
I admit that repeals by implication are not favored, but it is also well settled that a statute covering the whole subject matter of an antecedent statute repeals the latter, unless a contrary intention is clearly indicated. The scope and history of the act of 1922 demonstrates to a conclusion that it was a general revision of the tariff laws of the country and was intended to cover the whole field of duties imposed on imported goods.
*51Section 1 of the act of 1922 expressly provides:
That on and after the day following the passage of this act, except as otherwise •specially provided for in this act, there shall be levied, collected, and paid upon .all articles when imported from-any foreign country into the United States * * * ■the rates of duty which are prescribed by the schedules and paragraphs of the dutiable list of this title. (Italics not quoted.)
That'section limits the duty on perfumes to those prescribed by section 62 of the act.
Section 62 provides that perfumery, including cologne and other toilet waters and articles of perfumery, shall pay a duty of 40 cents per pound and 76 per centum ad valorem; if they do not contain alcohol, 75 per centum ad valorem. No other duty is laid on perfumery by the act of 1922. Section 319 of the. act of 1922 declares that all goods, wares, and merchandise imported prior to the act for which no entry has been made and all goods, wares, and merchandise previously entered without payment of duty and under bond for warehousing, transportation, or any other purpose, for which no-permit of delivery to the importer or his agent has been issued, shall be subjected to the duties imposed by that act and to no other duty upon the entry or the withdrawal thereof. With those provisions and the history and manifest scope of the act of 1922 in mind, I am satisfied that all previous tariff acts were repealed by implication unless expressly continued in force by the act of 1922. Norris v. Crocker, 13 How. 429; United States v. Claflin, 97 U. S. 546, 552; King v. Cornell, 106 U. S. 395, 396; United States v. Tymen, 11 Wall. 88, 92.
If, however, subsection (c) of section 600 of the act of 1919, laying a tax on imported perfumes, is not a customs duty and is an internal-revenue tax, it is evident that we have no jurisdiction of the subject matter and that we have no right to determine the merits of the importer’s protest. The internal-revenue laws of the United States prescribe that protests against the collection of internal-revenue taxes shall be directed to the appropriate collector of internal revenue, from whose decision formerly an appeal could be taken directly to the Commissioner of Internal Revenue. Now, if the protestant is dissatisfied with the commissioner’s decision an appeal may be noted to the Board of Tax Appeals and after the board’s decision recourse may be had to the appropriate United States district court, but not this court. Assuredly, therefore, neither the Board of General Appraisers nor this court has any jurisdiction of controversies arising out of the collection of excise or internal revenue taxes. Christie Street Commission Co. v. United States, 126 Fed. 991; 14 Stat. 152; Rev. Stat., sec. 3226.